DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant’s election without traverse of group I in the reply filed on 6/6/2022 is acknowledged.
Claims 19-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/6/2022.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15, 16, 17 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation "the 2nd linear low density polyethylene " in 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the 2nd sealing layer" in line 11.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the 3rd base polymer composition" in line 12.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "the 2nd linear low density polyethylene " in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "the 2nd sealing layer" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 8-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fiebig et al. (US 2014/0127487) in view of Aarnio et al. (US 2013/0167486).
Regarding claim 1, Fiebig discloses a multilayer film comprising sealing layer (SL), core layer (CL) and outer layer (OL) in this order (paragraph 0027), wherein the core layer comprises mainly propylene 1-hexene copolymer, i.e. at least 50 wt. % of propylene 1-hexene copolymer, (paragraph 0032); the outer layer being polyolefin, i.e. at least 50 wt.% or more of polyolefin, (paragraph 0035); wherein the propylene 1-hexene copolymer of the core layer has an 1-hexene content in the range of 0.1 to 5 wt. %  (paragraph 0032), wherein given that the propylene 1-hexene copolymer is the same as claimed in present claim, the copolymer of Fiebig would have the same properties as claimed in present claim.
Fiebig does not disclose that the SL comprises LLDPE polymer.
Aarnio discloses multilayer film comprising an outer layer, i.e. sealing layer,  comprising at least 80 wt% of LLDPE with density of 0915 to 0.925 g/cm3 to obtain excellent toughness, processability and stiffness (paragraphs 0032, 0114, 0124).
It would have been obvious to one of ordinary skill in the art to use the LLDPE of Aarnio in the sealing layer of Fiebig to obtain excellent toughness, processability and stiffness.
Regarding claim 8, Fiebig in view of Aarnio discloses the multilayer film of claim 1 wherein Fiebig discloses a melting temperature of Propylene 1-hexene copolymer is at least 135 C (paragraph 0034).
Regarding claim 9, Fiebig in view of Aarnio discloses the multilayer film of claim 1 wherein given that Fiebig discloses only propylene 1-hexene copolymer in the core layer, it is clear that the core layer of Fiebig discloses 100 wt.% of  propylene 1-hexene copolymer; wherein given that Fiebig in view of Aarnio discloses at least 80 wt.% of LLDPE, it is clear that the LLDPE in the layer of Fiebig in view of Aarnio can be present in an amount of 100 wt.%; and wherein given that Fiebig discloses only polyolefin in the outer layer, it is clear that the outer layer of Fiebig discloses 100 wt.% of polyolefin.
Regarding claim 10, Fiebig in view of Aarnio discloses the multilayer film of claim 1 wherein given that Fiebig discloses only propylene 1-hexene copolymer in the core layer, it is clear that the core layer of Fiebig consists of the propylene 1-hexene copolymer.
Regarding claims 11-13, these claims are not required by the prior art given that plastomer is an optional limitation in claim 10.
Regarding claim 14, Fiebig in view of Aarnio discloses the multilayer film of claim 1 wherein Fiebig discloses at least one sealing layer, i.e. more than one sealing layer can be present, (paragraph 0024) comprising a polypropylene composition having a melting temperature of least 140 c (paragraph 0055)
Regarding claim 15, Fiebig in view of Aarnio discloses the multilayer film of claim 14 wherein second LLDPE is an optional limitation.
Regarding claims 16-17, Fiebig in view of Aarnio discloses the multilayer film of claim 1 wherein given that Fiebig in view of Aarnio discloses at least 80 wt.% of LLDPE, it is clear that the LLDPE in the layer of Fiebig in view of Aarnio can be present in an amount of 100 wt.%; wherein LLDPE2 and BC3A are optional limitations in claim 14.
Regarding claim 18, Fiebig in view of Aarnio discloses the multilayer film of claim 1 wherein the multilayer blown film (abstract) containing SL/CL/OL, i.e. SL/CL/SL2, in this order (paragraph 0027).

Claim(s) 2-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fiebig et al. (US 2014/0127487) in view of Aarnio et al. (US 2013/0167486) and further in view of Reichelt et al. (US 2015/0051346).
Regarding claim 2, Fiebig in view of Aarnio discloses the multilayer film of claim 1 but fails to disclose a copolymer comprising a blend of PHC-1 and PHC-2.
Reichelt discloses polypropylene blend comprising a propylene 1-hexene copolymer, i.e. PHC-1, wherein 1-hexene is present in a range of 0.2 to 4 wt.% (paragraphs 0065-0066) and propylene copolymer, i.e. PHC-2, of propylene and 1-hexene wherein 1-hexene content is in the range of 4 to 10 wt.% (paragraphs 0070-0071), wherein the polypropylene blend provides good optical properties, high hot tack strength and low heat sealing initiation temperature (paragraphs 0004-0005, 0022). 
It would have been obvious to one of ordinary skill in the art to use the blend of Reichelt instead of propylene copolymer in the core layer of Aarnio to obtain good optical properties, high hot tack strength and low heat sealing initiation temperature.
Regarding claim 3, Fiebig in view of Aarnio and Reichelt discloses the multilayer film of claim 2, wherein Reichelt discloses total amount of PHC-1 and PHC-2 together in the copolymer is 95 wt.% (paragraph 0031).
Regarding claim 4, Fiebig in view of Aarnio and Reichelt discloses the multilayer film of claim 2, wherein Reichelt discloses the weight ratio of PHC-1/PHC-2 is in the range of 20/80 to 80/20 (paragraph 0030).
Regarding claims 5-7, Fiebig in view of Aarnio and Reichelt discloses the multilayer film of claim 2, wherein given that the polymer blend of Fiebig in view of Aarnio and Reichelt is the same as claimed in present claim, it is clear that the polymer blend of Fiebig in view of Aarnio and Reichelt would intrinsically possess the same properties as claimed in present claims.
Regarding claim 6, Fiebig in view of Aarnio and Reichelt discloses the multilayer film of claim 1, wherein Reichelt discloses a XCS below 10 wt.% (paragraph 0087).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMIR SHAH whose telephone number is (571)270-1143. The examiner can normally be reached 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SAMIR SHAH/Primary Examiner, Art Unit 1787